     Case 2:20-cv-00141-GMN-BNW Document 19 Filed 03/03/20 Page 1 of 3


      DAVID LIEBRADER, ESQ.
1
      STATE BAR NO. NV 5048
      THE LAW OFFICES OF DAVID LIEBRADER
2
      601 S. RANCHO DR. STE. D-29
      LAS VEGAS, NV 89106
3
      PH: (702) 380-3131
      Attorney for Plaintiff
4
      DaveL@investmentloss.com
5
                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
6

7
      IN THE MATTER BETWEEN                            )          Case No. 2:20-cv-00141-GMN-
8
                                                       )          BNW
      Brian Dornellas as Trustee of the Shelly Collins )
9
      Revocable Living Trust,                          )
                                                       )
10
                    PLAINTIFF,                         )          MOTION TO APPEAR
         v.                                            )          TELEPHONICALLY
11
                                                       )
      Massachusetts Mutual Life Insurance Company,     )
12
      Brighthouse Life Insurance Company and DOES 1- )
      10 and ROE Corporations 1-10,                    )
13
                                                       )
                    DEFENDANTS                         )
14
                                                       )
                                                       )
15
      __________________________________________ )
16
                     MOTION FOR LEAVE TO APPEAR TELEPHONICALLY
17

18
      Plaintiff hereby respectfully requests that this Court grant leave for his counsel to appear
19
      telephonically, and as grounds therefor would show:
20
         1. This Court set a Status Conference for March 12, 2020 at 4 pm.
21
         2. Plaintiff’s counsel David Liebrader is scheduled to be out of the state, in South
22
             Carolina at that time.
23
         3. It is counsel’s understanding that appearing telephonically is permissible within this
24
             District.
25

26
     Case 2:20-cv-00141-GMN-BNW Document 19 Filed 03/03/20 Page 2 of 3


          4. A telephonic appearance by Mr. Liebrader would not prejudice either party.
1
          5. On March 2, 2020 Mr. Liebrader contacted both Defendants' counsel to seek consent
2

3             for this motion. Neither counsel objected to the request to appear telephonically.

          6. That Mr. Liebrader may be reached at 702 413 2728 at the time scheduled for the call.
4
              Alternatively, he is available to call in to a number designated by the Court
5

6      WHEREFORE, Plaintiff respectfully requests that the Court permit his counsel to appear

       telephonically at the Status Conference on March 12, 2020.
7

8
       Dated: March 3, 2020                 Respectfully submitted,
9
                                            The Law Office of David Liebrader, Inc.
10
                                            By: /s/ David Liebrader
11
                                            David Liebrader, Esq.
                                            The Law Office of David Liebrader, Inc.
12
                                            601 S. Rancho Dr. Ste. D-29
                                            Las Vegas, NV 89106
13
                                            (702) 380-3131
                                            DaveL@Investmentloss.com
14
                                            Attorney for Plaintiff
15

16   ECF No. 19 is GRANTED. Mr.
     Liebrader is to dial (877)
17   810-9415 and enter access code
     2365998 when prompted. Please
18   contact Courtroom Administrator
     Jeff Miller at 702-464-5420 with
19   any questions.

20   IT IS SO ORDERED

21   DATED: March 04, 2020
22

23
     __________________________________________________
24   BRENDA WEKSLER
     UNITED STATES MAGISTRATE JUDGE
25                                                    2

26
     Case 2:20-cv-00141-GMN-BNW Document 19 Filed 03/03/20 Page 3 of 3


      CERTIFICATE OF SERVICE VIA EFILE
1

2
      Pursuant to LR 5-1, I hereby certify that I am an employee of The Law Office of David
3
      Liebrader, and I hereby certify that I electronically filed the foregoing Motion to Appear
4
      telephonically with the clerk of the court for the United states District Court for Nevada by
5
      using the district court’s CM/ECF system this 3rd day of March 2020 and mailed same, via
6
      United States mail, postage prepaid to the following:
7
      Nicole True, Esq.
      Lewis Rothgerber
8
      201 E Washington St.
      Phoenix, AZ 85004
9
      NTrue@lrrc.com
10
      Eric Olsen, Esq.
      Garman Turner
11
      7251 Amigo St. Ste 210
      Las Vegas, NV 89119
12
      Eolsen@gtg.legal
13

14
      I certify that all the participants in the case are registered CM/ECF users and that the service
      will be accomplished by the court’s CM/ECF system to all participants.
15

16
      /s/ David Liebrader
      An employee of The Law Office of David Liebrader
17

18

19

20

21

22

23

24

25                                                    3

26
